Citation Nr: 0409810	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs nonservice-
connected pension benefits. 


WITNESSES AT HEARING ON APPEAL

The appellant, his daughter, and his son-in-law


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The appellant had recognized guerilla service from January 28 to 
June 22, 1945.

This matter comes before the Board of Veterans' Appeals  (Board) 
on appeal from a July 2002 decision by a VA  Regional Office (RO) 
that found that the appellant was not eligible for VA nonservice-
connected disability pension.  The appellant testified in October 
2003 at a hearing at the RO, and a transcript of that hearing is 
of record.  


FINDING OF FACT

The appellant had recognized guerilla service from January 28, 
1945 to June 22, 1945.


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected disability 
pension benefits.  38 U.S.C.A. §§ 101(2), 107, 1521(a) (West 
2002); 38 C.F.R. §§ 3.1, 3.40 (2003); Sabonis v. Brown, 6 Vet. 
App. 426 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

All relevant facts regarding the issue decided below have been 
properly developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or assist.  
See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. § 
3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the appellant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the Court of Appeals for Veterans Claims 
(Court) recently held that a VCAA notice letter consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  Id.

In the general instructions included with the appellant's 
Application for Compensation and/or Pension, January and July 2002 
letters from the RO, an April 2003 statement of the case (SOC), 
and an October 2003 (SSOC), VA informed the appellant of the type 
of evidence/information required to support his claim.  In 
essence, he was told that his claim was denied because he did not 
have qualifying service, informed of his and VA's respective 
duties, asked to provide information and/or evidence in support of 
his claim, and notified of the relevant laws and regulations.  The 
VA Form 21-526 asked the appellant to enter complete information 
for each period of his active duty and attach a DD Form 214 or 
other separation papers.  In this regard, he was notified of the 
evidence required to substantiate his claim and asked to submit 
all relevant information in his possession, i.e., documents 
verifying of his active service.  This was done prior to the 
initial adjudication of his claim in 2002.  

Based on the above analysis, the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not  providing 
a single notice to the appellant covering all content requirements 
prior to the initial adjudication is harmless error.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The appellant has 
been provided the opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  He submitted 
relevant argument at a personal hearing in October 2003 and in 
statements made in January, March, and May 2003.  Of particular 
importance, the appellant stated at his hearing in October 2003 
that he had submitted all evidence to VA and that he had no more 
evidence to submit.  To decide the appeal would not be prejudicial 
error to the claimant.

Third, VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A.  §§ 5107(a), 5103A; 
38 C.F.R. § 3.159(c).  However, no reasonable possibility exists 
that further assistance would aid in the substantiation of the 
appellant's claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  In this case, the essential facts are not in dispute; 
the case rests on the interpretation and application of the 
relevant law.  The VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  No further action is required.

The appellant has advanced a claim of entitlement to VA 
nonservice-connected disability pension benefits.  In connection 
with this claim, he has a Certification from the Philippine Armed 
Forces attesting to his service during World War II.  

The service department has certified that the appellant had 
recognized guerilla service from January 28, 1945 to June 22, 
1945. 

The law authorizes payment of nonservice-connected pension to a 
veteran of war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 
2002).

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the Military Order of the President dated July 
26, 1941 (including organized guerrilla forces), shall not be 
deemed to have been active service for the purpose of any law of 
the United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the service 
of any other person in the Armed Forces, except benefits under 
certain contracts of National Service Life Insurance; the Missing 
Persons' Act; and compensation for service-connected disability or 
death, dependency and indemnity compensation for service-connected 
death (with an exception); and burial benefits.  38 U.S.C.A. § 
107; 38 C.F.R. § 3.40.  

The appellant's service does not legally qualify him for 
entitlement to VA nonservice-connected disability pension.  VA is 
bound by the service department's certification as to a claimant's 
military service.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 
C.F.R. § 3.203.  In his case, the appellant served with the 
recognized guerillas, and was enlisted pursuant to Public Law 190, 
38 U.S.C. 107(a), which did not extend eligibility for nonservice-
connected disability benefits.  He had no other verified service.  
38 C.F.R. § 3.40.  The Board must deny the appellant's claim of 
entitlement to nonservice-connected disability pension benefits 
due to the absence of legal merit, or the lack of entitlement 
under the law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.  


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



